
	
		II
		110th CONGRESS
		1st Session
		S. 646
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase the nursing
		  workforce.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Nursing Promotion
			 Act.
		2.Establishment of a nurse distance education
			 pilot program
			(a)In generalThe Secretary of Health and Human Services,
			 in conjunction with the Secretary of Education, shall establish a Nurse
			 Distance Education Pilot Program through which grants may be awarded for the
			 conduct of activities to increase accessibility to nursing education.
			(b)PurposeThe purpose of the Nurse Distance Education
			 Pilot Program established under subsection (a) shall be to increase
			 accessibility to nursing education to—
				(1)provide assistance to individuals in rural
			 areas who want to study nursing to enable such individuals to receive
			 appropriate nursing education;
				(2)promote the study of nursing at all
			 educational levels;
				(3)establish additional slots for nursing
			 students at existing nursing education programs; and
				(4)establish new nursing education programs at
			 institutions of higher education.
				(c)ApplicationTo be eligible to receive a grant under the
			 Pilot Program under subsection (a), an entity shall submit to the Secretary of
			 Health and Human Services an application at such time, in such manner, and
			 containing such information as the Secretary may require.
			(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated, such sums as may be necessary to carry out this
			 section.
			3.Increasing the domestic supply of nurses
			 and physical therapists
			(a)Not later than January 1, 2008, the
			 Secretary of Health and Human Services, in conjunction with the Secretary of
			 Education, shall—
				(1)submit to Congress a report concerning the
			 source of newly licensed nurses and physical therapists in each State, that
			 shall include—
					(A)for the most recent 3-year period for which
			 data is available—
						(i)separate data relating to teachers at
			 institutions of higher education for each related occupation who have been
			 teaching for not more than 5 years; and
						(ii)separate data relating to all teachers at
			 institutions of higher education for each related occupation regardless of
			 length of service;
						(B)for the most recent 3-year period for which
			 data is available, separate data for each related occupation and for each
			 State;
					(C)a description of the barriers to increasing
			 the supply of nursing faculty, domestically trained nurses, and domestically
			 trained physical therapists;
					(D)separately identify those individuals
			 receiving their initial nursing license and those individuals licensed by
			 endorsement from another State;
					(E)with respect to those individuals receiving
			 their initial nursing license in each year, a description of the number of
			 individuals who received their professional education in the United States and
			 the number of individuals who received such education outside the United
			 States;
					(F)to the extent practicable, a description,
			 by State of residence and country of education, of the number of nurses and
			 physical therapists who were educated in any of the 5 countries (other than the
			 United States) from which the most nurses and physical therapists
			 arrived;
					(G)recommendations of strategies to be
			 utilized by Federal and State governments that would be effective in removing
			 the barriers described in subparagraph (C), including strategies that address
			 barriers to advancement to become registered nurses for other health care
			 workers, such as home health aides and nurses assistants;
					(H)recommendations for amendments to Federal
			 laws that would increase the supply of nursing faculty, domestically trained
			 nurses, and domestically trained physical therapists;
					(I)recommendations for Federal grants, loans,
			 and other incentives that would provide increases in nurse educators and nurse
			 training facilities, and other measures to increase the domestic education of
			 new nurses and physical therapists;
					(J)identify the effects of nurse emigration on
			 the health care systems in their countries of origin; and
					(K)recommendation for amendments to Federal
			 law that would minimize the effects of health care shortages in the countries
			 of origin from which immigrant nurses arrived;
					(2)enter into a contract with the Institute of
			 Medicine of the National Academy of Sciences for the conduct of a study, and
			 submission of a report, to determine the level of Federal investment under
			 titles VII and VIII of the Public Health Service Act (42 U.S.C. 292 and 296 et
			 seq.) that is necessary to eliminate the domestic nursing and physical
			 therapist shortage by the date that is not later than 7 years after the date on
			 which the report is submitted; and
				(3)collaborate with the heads of other Federal
			 agencies, as appropriate, in working with ministers of health or other
			 appropriate officials of the 5 countries from which the most nurses and
			 physical therapists arrived into the United States, to—
					(A)address health worker shortages caused by
			 emigration; and
					(B)ensure that there is sufficient human
			 resource planning or other technical assistance needed to reduce further health
			 worker shortages in such countries.
					4.Shortage occupations
			(a)Exception to direct numerical
			 limitationsSection 201(b)(1)
			 of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by
			 adding at the end the following new subparagraph:
				
					(F)(i)During the period beginning on the date of
				the enactment of the Rural Nursing Promotion Act and ending on September 30,
				2017, an alien—
							(I)who is described in section 203(b);
				and
							(II)who is seeking admission to the United
				States to perform labor in shortage occupations designated by the Secretary of
				Labor for certification under section 212(a)(5)(A) due to the lack of
				sufficient United States workers able, willing, qualified, and available for
				such occupations and for which the employment of aliens will not adversely
				affect the terms and conditions of similarly employed United States
				workers.
							(ii)During the period described in clause (i),
				the spouse or dependent of an alien described in clause (i), if accompanying or
				following to join such
				alien.
						.
			(b)Exception to nondiscrimination
			 requirementsSection
			 202(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(1)(A)) is
			 amended by striking 201(b)(2)(A)(i) and inserting
			 201(b).
			(c)Exception to per country levels for
			 family-sponsored and employment-based immigrantsSection 202(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1152(a)(2)), is amended by inserting , except
			 for aliens described in section 201(b), after any fiscal
			 year.
			(d)Procedure for granting immigrant
			 statusSection 204 of the
			 Immigration and Nationality Act (8 U.S.C. 1154) is amended by adding at the end
			 the following new subsection:
				
					(l)The Secretary of Homeland Security shall
				provide a process for reviewing and making a determination upon a petition
				filed with respect to an alien described in section 201(b)(1)(F) not later than
				30 days after the date a completed petition has been filed for such
				alien.
					.
			
